Citation Nr: 0105691	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  96-14 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs disability pension benefits, 
in the remaining amount of $2000.00.

(The claim of entitlement to compensation under U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000) for residuals of VA surgery 
for Dupuytren's contracture of the left hand is addressed in 
a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to December 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision issued by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


REMAND

The Board observes that in a June 1997 decision, the RO 
Committee on Waivers and Compromises determined that the 
veteran's request for waiver of a prior debt in the amount of 
$5,765.00 was to be partially granted in the amount of 
$3,765.00, resulting in a remaining debt of $2,000.00.  In a 
July 1997 submission, the veteran indicated that he wished 
"to appeal your decision to only waive $3765.00 of my 
overpayment."  In June 1998, the RO issued a Statement of 
the Case on this matter; however, this Statement of the Case 
does not contain any information other than the veteran's 
appellate rights and the date of the underlying decision.  
The Statement of the Case does not contain a summary of the 
laws and regulations pertinent to the veteran's claim.  The 
veteran's Substantive Appeal was received in August 1998.

According to 38 C.F.R. § 19.29 (2000), a Statement of the 
Case must include a summary of the evidence in the case 
relating to the issue or issues with which the appellant or 
representative has expressed disagreement; a summary of the 
applicable laws and regulations, with appropriate citations, 
and a discussion of how such laws and regulations affect the 
determination; and the determination of the agency of 
original jurisdiction on each issue and the reasons for each 
such determination with respect to which disagreement has 
been expressed.  In this case, however, none of this 
requisite information was included in the June 1998 Statement 
of the Case.  Therefore, the Board finds that the issuance of 
a Supplemental Statement of the Case, which fully meets the 
criteria of 38 C.F.R. § 19.29, is necessary prior to further 
Board action on this claim.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

The RO should again adjudicate the 
veteran's claim of entitlement to a 
waiver of recovery of an overpayment debt 
in the remaining amount of $2,000.00.  If 
the determination of this claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
the case is returned to the Board.  This 
Supplemental Statement of the Case should 
set forth the laws and regulations 
applicable in this case, and include a 
discussion of how such laws and 
regulations affect the determination, in 
compliance with 38 C.F.R. § 19.29 (2000).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional adjudication in compliance with the VA's 
due process requirements, and the Board intimates no opinion, 
either factual or legal, as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument.  See generally Kutscherousky v. West, 
12 Vet. App. 369 (1999).  However, no action is required of 
the veteran until he is so notified by the RO.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




